Citation Nr: 0638268	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-06 384	)	DATE
	)
	)


THE ISSUE

Whether a December 2004 decision of the Board of Veterans' 
Appeals (Board) should be reversed or revised on the basis of 
clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to November 
1982.

This matter comes before the Board on a motion filed by the 
veteran, who is the moving party.  In a statement received in 
December 2004, the moving party claimed that a Board decision 
of December 3, 2004, involved CUE.  Further, subsequent 
statements were submitted by his accredited representative to 
this effect in January and June 2005.


FINDINGS OF FACT

1.  The Board's decision of December 3, 2004, was consistent 
with the evidence then of record and the law in effect at 
that time.

2.  To the extent any error was committed in the Board 
decision of December 3, 2004, the evidence does not show 
that, had the error not been made, it would have manifestly 
changed the outcome; it is not absolutely clear that a 
different result would have ensued.


CONCLUSION OF LAW

The Board's decision of December 3, 2004, was not the product 
of CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1400, 20.1403, 20.1404 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, as a general rule, VA has a duty to 
assist a claimant in developing the facts pertinent to his or 
her claim, and to notify him or her of the evidence necessary 
to complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VCAA does not apply to claims of CUE in prior Board 
decisions or in prior rating decisions.  See Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001).  

The Board further notes that even if the VCAA were 
applicable, its provisions have been satisfied in this case.  
See Holbrook v. Brown, 8 Vet. App. 91 (1995) (the Board has 
the fundamental authority to decide a claim in the 
alternative).  In this case, the Board sent correspondence to 
the veteran in March 2005 which notified him that the rules 
relating to CUE requests could be found in title 38 of the 
United States Code at section 7111, and in title 38 of the 
Code of Federal Regulations, beginning at section 20.1400.  
Thereafter, in a subsequent June 2005 statement, his 
representative cited to relevant statutory and regulatory 
provisions, including 38 C.F.R. § 20.1403 which, as detailed 
below, sets forth what constitutes CUE and what does not.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, No. 
02-1814 (U.S. Vet. App. September 22, 2006).  Moreover, 
claims of CUE in a prior decision must be based upon the 
evidence of record at the time of that decision.  38 C.F.R. 
§ 20.1403(b)(1).  Consequently, any duty to notify and/or 
assist the moving party in this case has been satisfied.

The provisions of 38 C.F.R. § 20.1403, set forth what 
constitutes CUE and what does not, and provide as follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied. 


(b) Record to be reviewed.-

(1) General.  Review for clear and unmistakable error in 
a prior Board decision must be based on the record and 
the law that existed when that decision was made.

(2) Special rule for Board decisions issued on or after 
July 21, 1992.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed 
by the Department of Veterans Affairs not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.-

(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

        (2) Duty to assist.  The Secretary's failure to fulfill 
the duty to assist.

(3) Evaluation of evidence.  A disagreement as to how 
the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  

38 C.F.R. § 20.1403.  (Authority:  38 U.S.C.A. § 501(a), 
7111).

The motion to review a prior final Board decision on the 
basis of CUE must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to 
refiling.  See 38 C.F.R. § 20.1404(b); see also Disabled 
American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); 
Simmons v. Principi, 17 Vet. App. 104 (2003).

The December 2004 Board decision denied a rating in excess of 
10 percent for a cervical spine disability, as well as the 
veteran's claim of entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  In addition, the Board determined that 
because the veteran had not perfected a timely appeal on the 
issues of entitlement to service connection for a knee 
disability and entitlement to an increased rating for 
schizophrenia, the Board did not have jurisdiction to address 
these issues.

The veteran has contended that there was CUE in the Board's 
decision because the RO did not give all the facts to the 
Board.  Specifically, that he had regular appointments with 
his VA psychiatrist every six months, and that she prescribed 
power medication for his service-connected schizophrenia.  He 
also contended that he was prescribed medication for his 
service-connected cervical spine disorder.  It was asserted 
that the RO ignored the pharmacy records.  

Inasmuch as the veteran refers to evaluations for his 
service-connected schizophrenia, it does not appear he has 
alleged error regarding the issues that were actually 
adjudicated on the merits by the Board in the December 3, 
2004, decision.  As noted above, the Board did not adjudicate 
the issue of entitlement to an increased evaluation for 
schizophrenia as no timely appeal was perfected at that time.  
Although the veteran's accredited representative indicated in 
a June 2005 statement that the issue was whether the Board 
erred by failing to assume jurisdiction on the appeal for an 
increased rating for the veteran's schizophrenia, it did not 
provide any argument as to this purported error.  As such, it 
does not appear these contentions constitute a valid claim 
for CUE.  See 38 C.F.R. § 20.1404(b).

The Board also notes that to the extent the veteran refers to 
VA treatment records and asserts the RO failed in its duty to 
assist, it intimates that the RO did not obtain his VA 
treatment records.  As mentioned above, the law provides, as 
a general rule, that a failure of the duty to assist does not 
constitute CUE.  38 C.F.R. § 20.1403(d).  The Board 
acknowledges that the Court held in Bell v. Derwinski, 2 Vet. 
App. 611 (1992), that VA medical records which are in 
existence are constructively of record and the failure of the 
RO or the Board to consider any such pertinent records might 
constitute CUE, even though such evidence was not actually in 
the record assembled for appellate review.  However, VA 
treatment records were obtained in conjunction with his case.  
As such, there was no violation in the duty to assist on that 
basis.

Finally, the record reflects that the Board denied the 
veteran's claims of entitlement to an increased rating for 
his cervical spine disorder and entitlement to a TDIU in 
accord with 38 C.F.R. § 3.655 because he failed to report for 
VA medical examinations scheduled in conjunction with this 
case, that he was notified of the consequences if he failed 
to report, and no good cause was shown for this failure to 
report.  The veteran has not disputed that he failed to 
report for the scheduled VA medical examinations.

Under 38 C.F.R. § 3.326(a) (2004 and 2006), individuals for 
whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2004 and 2006) address the consequences of 
a veteran's failure to attend scheduled medical examinations.  
That regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  The 
issues adjudicated in the December 3, 2004, Board decision 
were claims for an increase.  As such, the provisions of 
38 C.F.R. § 3.655(b) were applicable.

Granted, the veteran's representative asserted in the January 
2005 statement that the veteran's routine evaluations by his 
treating physician meet and, in most cases, exceed the 
completeness of the regular compensation and pension 
examination, and that this data was sufficient for ratings 
purposes and met the regulatory provisions of 38 C.F.R. 
§ 3.326(b) (provided that it is otherwise adequate for 
ratings purposes, any hospital report, or any examination 
report, from any government or private institution may be 
accepted for rating a claim without further examination).  
However, no such assertion appears to have been made at the 
time of the December 2004 decision.  Further, even if such 
assertions had been made, the issue of whether these reports 
were sufficient for rating purposes reflects a disagreement 
to how the evidence was weighed or evaluated, which does not 
constitute CUE under the law.  38 C.F.R. § 20.1403(d)(3).  
More importantly, the fact that the veteran appeared for his 
regular evaluations with his treating physician does not 
change the fact that he failed to report for the VA medical 
examinations that were scheduled for the purpose of 
evaluating his appellate claims, he was notified of the 
consequences if he failed to report, no good cause was shown 
for his failure to report, and the provisions of 38 C.F.R. 
§ 3.655(b) mandate that in such circumstances claim(s) for an 
increase must be denied.  

In view of the foregoing, the Board's denial of the veteran's 
claims in the December 3, 2004, decision was supported by the 
evidence then of record, and was consistent with the law in 
effect at that time.  

There being no other assertions of CUE regarding the December 
3, 2004, decision, the Board concludes that to the extent 
error was committed in that decision, the evidence does not 
show that, had it not been made, it would have manifestly 
changed the outcome; it is not absolutely clear that a 
different result would have ensued.  Accordingly, that 
decision was not the product of CUE, and the benefit sought 
on appeal must be denied.  See 38 C.F.R. § 20.1403.  


ORDER

Inasmuch as the December 3, 2004, Board decision was not the 
product of CUE, the benefit sought on appeal is denied.  



                       
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



